Citation Nr: 1513686	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  12-07 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a visual disorder.

2.  Entitlement to service connection for limited use of the hands.   

3.  Entitlement to service connection for a right shoulder disability and a temporary 100 percent rating for convalescence for such disability pursuant to 38 C.F.R. § 4.30.  

4.  Entitlement to service connection for a left knee disability. 

5.  Entitlement to service connection for a left shoulder disability. 

6.  Entitlement to service connection for bilateral hearing loss. 

7.  Entitlement to service connection for allergies. 

8.  Entitlement to service connection for a skin disability manifested as bumps and rashes of the back.  

9.  Entitlement to service connection for nicotine dependence. 

10.  Entitlement to service connection for a bilateral arm and elbow disability. 

11.  Entitlement to service connection for a right knee disability. 

12.  Entitlement to an initial rating in excess of 10 percent for hypertension. 

13.  Entitlement to an increased (compensable) initial rating for verruca vulgaris (warts) of the hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to April 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and January 2012 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  The claims for service connection listed on Title Page were adjudicated in the September 2010 rating decision and the claims for increased ratings for hypertension and verruca vulgaris of the hands are on appeal based on disagreement with the initial ratings assigned for these disabilities by the January 2012 rating decision that granted service connection for these disabilities.  
 
In June 2013, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (2014).  During this hearing, the undersigned Acting Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The documents in the Virtual VA file include the transcript from the June 2013 hearing and the documents in the Veteran's VBMS file include reports from a January 2015 rating decision, in relevant part, addressing the matter of the rating assigned for verruca vulgaris of the hands and reports from a January 2015 VA dermatologic examination that are pertinent to this disability.  

The effectuation of the Veteran's request to withdraw his claims for service connection for a bilateral arm and elbow disability and a right knee disability and the adjudications of the claims for service connection for nicotine dependence and limited use of the hands and an increased rating for verruca vulgaris of the hands are set forth below.  The remaining issues on appeal require additional development by the Agency of Original Jurisdiction (AOJ) and are addressed in the REMAND portion of the decision. 


FINDINGS OF FACT

1.  In July 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal regarding claims for service connection for a bilateral arm and elbow disability and a right knee disability was requested.

2.  The Veteran's claim for service connection for nicotine dependence was received after June 9, 1998.

3.  Any limited usage of the hands is contemplated by the 30 percent rating assigned for painful scarring of the hands as a result of wart removal under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804.  

4.  Since the grant of service connection effective from June 22, 2009, verruca vulgaris of the hands has not involved at least 5 percent of the entire body or exposed areas affected, or required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran with respect to the claims for service connection for a bilateral arm and elbow disability and a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Entitlement to service connection for nicotine dependence is barred as a matter of law.  38 U.S.C.A. § 1103 (West 2014); 38 U.S.C.A. § 38 C.F.R. § 3.300 (2014).

3.  The claim for service connection for limited use of the hands is legally moot.  38 C.F.R. § 4.14 (2014).  

4.  The criteria for a compensable rating for verruca vulgaris of the hands are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 7806-7820 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

In the present case, the Veteran withdrew his appeal with respect to his claims for service connection for a bilateral arm and elbow disability and a right knee disability in a statement received in June 2013.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.   Accordingly, the Board does not have jurisdiction to review the appeal with respect  to this claims, and the appeal with respect to these issues is dismissed.  

II.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Concerning the issue of entitlement to service connection for nicotine dependence, this claim will be denied herein as a matter of law, and not based upon consideration of the evidentiary record.  As such, and notwithstanding the provisions above, VA has no duty to notify or assist in such situations.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  Similarly, as the claim for service connection for limited use of the hands is legally moot, no additional VCAA notice or assistance is indicated with respect to this matter

With respect to the claim for increased compensation for verruca vulgaris of the hands, the Board observes that the appeal with respect to this issue is based on the propriety of the initially assigned rating for verruca vulgaris of the hands following the grant of service connection for this disability.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess, supra, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for verruca vulgaris of the hands was granted and an initial rating assigned by the aforementioned January 2012 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating for verruca vulgaris of the hands, no additional 38 U.S.C.A. § 5103(a) notice is required with respect to this issue because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records (STRs); post-service private and VA treatment records; and reports from the Social Security Administration have been obtained and considered.  The Veteran was also  afforded VA examinations in November 2011, March 2012, and January 2015 addressing the severity of the service connected skin disability adjudicated herein that reflect interviews with the Veteran, review of the record, and full physical examinations that address the relevant rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examinations addressing the claim adjudicated herein has been met.  

The Board also notes that the January 2015 rating decision reflects readjudication of the claim for an increased rating for the service connected verruca vulgaris of the hands with consideration of the findings from the January 2015 VA examination; as such, while technically this adjudication should have been accomplished by a supplemental statement of the case (SSOC), the readjudication by way of rating decision-which does not differ in any meaningful way from that which would have been conducted in an SSOC-reflects substantial compliance with 38 C.F.R. §  20.1304(c) (2014).

With regard to the Veteran's June 2013 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing fulfill two duties:  (1) to fully explain the issues and (2) and to suggest the submission of evidence that may have been overlooked (not applicable to earlier effective date claims for the reason stated above). 

In this case, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have essentially been met, and that the hearing was legally sufficient.  Here, during the June 2013 hearing, the Acting Veterans Law Judge noted the issues on appeal, to include those adjudicated herein, and information was solicited as to the nature and severity of the service-connected skin disability addressed in the adjudication below, to include the impact such has on the Veteran's daily life.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, based on the hearing testimony, the record was held open for 60 days for the submission of additional evidence.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been complied and that the Board may proceed to adjudicate the claims addressed in the decision below based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claims adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify with respect to issues adjudicated herein in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the issues decided below, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issues.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of claims adjudicated herein.   

III.  Analysis

A.  Nicotine Dependence

For claims based on the effects of tobacco products filed after June 9, 1998, disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco.  
38 C.F.R. § 3.300.  As the Veteran's claim for service connection for nicotine dependence was received after June 9, 1998, in February 2009, this claim must be denied as a matter of law.  Sabonis, supra.  30, (1994).  

B.  Increased Rating for Verruca Vulgaris of the Hands/Service Connection for loss of Use of the Hands

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999). 	

The Veteran's service-connected verruca vulgaris of the hands is rated under 38 C.F.R. § 4.118, DCs 7820-7806.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2014).  Here, the use of DCs 7820-7806 reflects that the Veteran's verruca vulgaris of the hands is rated as an infection of the skin not listed elsewhere in the diagnostic codes pertaining to the rating of skin disabilities codified at 38 C.F.R. § 4.118 under DC 7820 and that the rating assigned is based on the criteria for rating dermatitis under DC 7806.

Under DC 7820, infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases) are rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7820.

DC 7806 provides that a noncompensable rating is warranted for dermatitis or eczema involving less than 5 percent of the entire body or less than 5 percent of exposed areas affected and has required no more than topical therapy during a 12 month period.  A 10 percent rating is warranted for dermatitis or eczema that involves at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected, or; requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; requires systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

Summarizing the pertinent facts with the above legal provisions and criteria in mind, the Veteran was treated for warts of the hands during service, and a January 2012 addendum opinion to a November 2011 VA dermatologic examination resulted in the conclusion that the one lesion of verruca vulgaris (warts) shown at the November 2011 VA examination was at least as likely as not related to multiple warts noted in service.  The reports from the November 2011 VA examination showed the Veteran describing a recurrence of warts which are painful with use.  The objective findings showed the presence of one wart that is 1 cm x 1 cm on the right long finger and scarring that was said to involve less than 5 percent of the entire body area and less than 5 percent of exposed areas.  

Based on the above evidence, service connection for verruca vulgaris of both hands was granted by the aforementioned January 2012 rating decision.  A noncompensable rating was assigned.  

A March 2012 VA dermatologic examination revealed findings, as pertinent to the specific disability for consideration, that included what appeared to the examiner to be evidence of warts on the volar aspects of the hands which produced pain and were eventually frozen leaving residual scars.  More than five bilateral painful volar hand scars were described, varying in size from .2 cm X .2 cm to .3 cm X .3 cm.  These scars were described as superficial and non-linear and said to limit functioning to the extent that there was a decreased ability of the Veteran to grip or use his hands otherwise at work.  

Reports from a January 2015 VA dermatologic examination, as pertinent to the disability for consideration herein, described pain associated with scarring in the area of the hands where warts were removed.  The Veteran told the examiner that this pain, as he testified to the undersigned, has made it difficult for him to perform his job as a mechanic.  This scarring was said to cover less than 5 percent of exposed areas and less than 5 percent of the total body surface area.  Functional impacts of the condition by the examiner were said to consist of difficulty grasping objects due to painful lesions overlying joints.  Treatment for the condition at issue was said to be limited to topical therapy with no indication that the treatment included intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs. 

Review of the VA outpatient treatment reports of record, dated through January 2015, do not reflect findings that differ in any significant degree from the VA examination findings set forth above as relevant to the applicable rating criteria.  

Applying the pertinent rating legal criteria to the facts set forth above, the Board notes initially that in addition to the noncompensable rating currently assigned under DCs 7820-7806, a 30 percent rating has been assigned for painful scarring in the hands associated with wart removal under DC 7804.  See April 2012 rating decision.  Given this rating and the Veteran's testimony with respect to the nature of the asserted disability associated with the claim for service connection for limited use of the hands-wherein he stated that he has difficulty closing his hands and grasping objects due to pain and burning in the areas of his fingers where his warts had been frozen off due to the seepage of oil into "every crease in my fingers in between my hand and thumb" coincident with his in-service job as a mechanic-the Board finds that the disability associated with "limited use" of the hands for which service connection is claimed is contemplated by the 30 percent rating assigned under DC 7804.  As such, given the prohibition against pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes under 38 C.F.R. § 4.14, the claim for service connection for limited use of the hands is legally moot.  

Also given the rating assigned under DC 7804 and the principle against pyramiding, the analysis with respect to the rating for verruca vulgaris of the hands below will be appropriately limited to whether a compensable rating may be assigned for the disability contemplated by DC 7806.  An increased (10 percent) rating under DC 7806 would require that the vulgaris of the hands involve at least 5 percent of the entire body or exposed areas affected, or require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  The November 2011 and January 2015 VA examinations specifically noted that the scarring in question involved less than 5 percent of the entire body or exposed areas, and there is otherwise no evidence indicating that such scarring involves at least 5 percent of the entire body or exposed areas affected.  There is also no evidence from the VA examinations discussed above or otherwise that the Veteran is utilizing intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  As such, an increased schedular rating for verruca vulgaris of the hands cannot be assigned at any time since the grant of service connection, June 22, 2009.  38 C.F.R. § 4.118, DC 7806.    

The Board further finds that a staged schedular rating for the Veteran's skin disability addressed above is not warranted as his symptomatology has remained stable throughout entirety of the appeal period. 

In making the determinations with respect to the rating for the service-connected disability at issue, the Board has considered carefully the Veteran's contentions with respect to the nature of this disability and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.   

The Board also has contemplated whether the case should be referred for extra-schedular consideration for the disability at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected disability at issue with the established criteria found in the rating schedule.  The Board finds that the disability at issue is fully addressed by the rating criteria under which this disability is rated.  In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria set forth at DC 7806.    

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected disability addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that, in addition to the disability addressed above, the Veteran is in receipt of service connection for other disabilities.  In Johnson v. McDonald, 762 F3.d 1362 (2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service-connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claim for a higher rating for verruca vulgaris of the hands is the only increased rating claim to be adjudicated at this time, this is the only  disability that must be considered in the extra-schedular analysis.

Furthermore, the Board notes that under Johnson, a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this regard, the occupational impacts of the Veteran's verruca vulgaris of the hands disability at issue were discussed at the November 2011 and January 2015 VA examinations described above.  While these reports have documented the difficulties the Veteran has with grasping objects and otherwise using his hands while working as a mechanic, there is no indication in these examination reports, or otherwise, that  the disability due to verruca vulgaris of the hands addressed above has rendered him unemployable.  Therefore, the issue of entitlement to a TDIU is not raised in this appeal.

In sum, the preponderance of the evidence is against the assignment of a compensable rating for verruca vulgaris of the hands.  Therefore, the benefit of the doubt doctrine is not applicable, and the claim for an increased rating for verruca vulgaris of the hands must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, supra.    


ORDER

The appeal with respect to the claim for connection for a bilateral arm and elbow disability is dismissed.  

The appeal with respect to the claim for connection for a right knee disability is dismissed. 

Entitlement to service connection for nicotine dependence is denied.  

The claim for service connection for limited use of the hands is moot.   

Entitlement to an increased (compensable) rating for verruca vulgaris) of the hands is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed with respect to the additional claims on appeal and that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

First, with respect to a visual disorder, at the hearing before the undersigned, the Veteran testified that coincident with working as a mechanic during service (his Military Occupational Specialty listed on his DD Form 214, "Wheel Vehicle Repairer," is consistent with such duty), exposure to diesel smoke and other agents resulted in his having "blocks with spots in my vision."  His representative added that the Veteran was subjected during service to debris, oil, and other contaminants dripping into his eyes while lying on his back in performing vehicle maintenance.  

With respect to a right shoulder disability, the Veteran testified that as a result of the strain in this shoulder from installing a flywheel on a five ton truck during service, he developed a torn rotator cuff in his right shoulder, which is documented by VA clinical records.  See e.g., December 2009 VA magnetic resonance imaging.  He ultimately required surgery for his right shoulder in May 2011, and requested a temporary 100 percent rating for convalescence for this disability pursuant to 38 C.F.R. § 4.30.  

The Veteran also testified that he developed a left shoulder disability due to overuse of the left shoulder disability due to compensating for his right shoulder disability, thereby warranting service connection for such disability as secondary to a right shoulder disability.    

As for a left knee disability, the service treatment reports (STRs) reflect treatment for left knee pain after running during physical training with an assessment of left knee strain in November 1988.  The Veteran referenced this treatment at his hearing, and stated that he had "self-treated" a left knee condition from service to the present time.  

With respect to hearing loss, the Veteran testified that he has trouble hearing due to exposure to loud noise during service, to include while working with heavy equipment in close quarters in the motor pool.  A July 1988 audiogram conducted during service noted that the Veteran was routinely exposed to hazardous noise, and a November 2011 VA audiometric examination resulted in an opinion from the examiner, based on what was described as a significant pure-tone threshold shift at service separation, that it was at least as likely as not that the Veteran's hearing loss was the result of service.  However, the audiological evaluation conducted at that time did not result in findings demonstrating hearing loss disability in either ear as defined by 38 C.F.R. § 3.385 (2014).   

With respect to allergies, the STRs reflect multiple instances of treatment for upper respiratory complaints, and the Veteran, in essence, testified that his allergies were worsened during service.  In this regard, for the purposes of service connection, an increase in the degree of disability associated with allergies may not be routinely disposed of on the basis of a determination that such represented the natural progress or inherent nature of the disease.  38 C.F.R. § 3.380. 

As for a skin disability manifested as bumps and rashes of the back, the Veteran testified that he developed such as a result of the coveralls he used in service being saturated with diesel fuel, oil, and various chemicals and cleaning solutions.  The VA dermatologic examinations that have been provided to the Veteran have not specifically addressed the matter of whether he has bumps and rashes of the back that are a result of service.  

Finally with respect to hypertension, the Veteran has essentially asserted increasing  symptomatology associated with this condition since he was last afforded a VA examination to assess the severity of this condition in November 2011.  Also in this regard, the Veteran indicated in a March 2012 statement that a higher rating for hypertension is warranted because his hypertension is not always under control even with medication.    

In light of the Veteran's contentions and review of the record, and as the Veteran has not been afforded such examinations, the Board finds that he should be afforded VA examinations addressing the claims for service connection for a visual disorder, bilateral shoulder disability, allergies, and a skin disability manifested as bumps and rashes of the back that include opinions as to whether any such disability is etiologically related to service so as to ensure that the duty to assist has been fulfilled with respect to these claims.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2014).  With respect to the claim for service connection for allergies, the examiner, consistent with  38 C.F.R. § 3.380, will be asked, to the extent possible, to conduct a comparative study as to whether the underlying disability associated with allergies that may have pre-existed service was aggravated by service.

With respect to the claim for service connection for hearing loss, while the Veteran was afforded a VA audiometric examination addressing this claim in November 2011 as set forth above, the requirement that a present disability exists for the purpose of service connection may be met at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, as it is possible that another VA audiometric examination might demonstrate hearing loss disability as defined by 38 C.F.R. § 3.385-and particularly due to what was described as a significant pure-tone threshold shift at service separation and the positive nexus opinion following the November 2011 VA audiometric examination-the Board finds that the Veteran should be afforded another VA audiometric examination to determine if he has current hearing loss disability as defined by regulation in order to fulfill the duty to assist the Veteran.   

As for the claim for service connection for a left knee disability, while the Veteran was afforded a VA examination addressing this claim in November 2011, the Board finds that this examination would not likely withstand judicial review because the negative nexus opinion following this examination was essentially limited to consideration of the in-service medical findings, and did not specifically document consideration of the Veteran's assertions of left knee problems, with self-treatment, from service to the present time.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the service treatment records to provide a negative opinion); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes.)  Moreover, the rationale for the negative nexus opinion included a determination that there were "no active problems or complaints" associated with a left knee condition, and it is possible that a new examination of the left knee would demonstrate a current left knee disability for which service connection may be granted.  McClain, supra.  In short, therefore, the Board will direct the AOJ to afford the Veteran another VA examination of the left knee that includes an adequate opinion as to whether he has a current left knee disability as a result of service.  Dalton, Barr, supra.  

Finally with respect the claim for an increased rating for hypertension, given the length of time since the Veteran was last afforded a VA examination to assess the severity of this condition and his direct or implied assertions as to increased problems associated with this condition since the November 2011 VA examination to assess the severity of the Veteran's hypertension, the Board finds that a VA examination to assess the current severity of his service-connected hypertension is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for VA examinations to address the claims for service connection for a visual disorder, bilateral shoulder disability, left knee disability, bilateral hearing loss, allergies, and a skin disability manifested as bumps and rashes of the back. The Veteran's paper and electronic claims files, including a copy of this Remand, must be made available to each examiner for review, and a notation to the effect that a complete review of such should be made in each evaluation report.  

Following each examination, opinions as to whether it is at least as likely as not that the Veteran, as appropriate, has a current visual disorder, bilateral shoulder disability, left knee disability, bilateral hearing loss, allergies, or a skin disability manifested as bumps and rashes of the back that is etiologically related to service  must be completed.  

With respect to the examination of the shoulders, to the extent that any right shoulder disability is etiologically related to service, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed left shoulder disability is due to or aggravated by (permanently increased in severity), to include as a result of overuse resulting from compensating for such disability, any right shoulder disability found to be related to service.   

With respect to the examination addressing the claim for service connection for bilateral hearing loss, given the positive nexus opinion already of record, the sole purpose for this examination is to determine the presence of current hearing loss disability as defined by 38 C.F.R. § 3.385.  To make this determination, appropriate audiological testing should be performed to include the use of controlled speech discrimination (Maryland CNC) and a pure tone audiometry test.  The examination must be conducted without the use of any hearing aids.   

With respect to the examination addressing the claim for service connection for allergies, the examiner must conduct a comparative study, to the extent possible, of the severity of the Veteran's allergies prior to service and at separation and express opinions as to the following: 

(a) Is it clear and unmistakable that the Veteran entered active military service with pre-existing allergies?  

(b) If YES, is it clear and unmistakable that the Veteran's pre-existing allergies WERE NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition. 

(c) If the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service with pre-existing allergies, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current allergies are etiologically related to any symptomatology noted during such service?

In offering the opinions, and to eliminate the necessity for another opinion, each examiner must document consideration of the lay statements regarding in-service incurrence and continuity of symptomatology, and not base any negative opinion solely on the lack of relevant objective documentation of a relevant disability during service.  

Each examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the medical findings leading to the conclusions.

2.  Arrange for a VA examination to assess the severity of the service-connected hypertension.  The Veteran's paper and electronic claims files, including a copy of this Remand, must be made available to the examiner for review, and a notation to the effect that a complete review of such should be made in the evaluation report.  
All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file. In particular, the examiner must make specific findings consistent with the rating criteria for hypertension, listed under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).  

Also, the examiner should discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's service-connected hypertension. 

The examiner should set forth all examination findings and any test results, along with complete rationale for the conclusions reached, in a comprehensive report that included a complete rationale for all opinions and conclusions reached, citing the medical findings leading to the conclusions.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claims that have been remanded, to include, should the claim for service connection for a right shoulder disability be granted, a 100 percent rating for convalescence for such  disability pursuant to 38 C.F.R. § 4.30.  To the extent any claim that has been remanded is denied, the Veteran and his representative should be provided with an SSOC and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


